IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2615 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 89 DB 2019
                                :
           v.                   :             Attorney Registration No. 29985
                                :
DOUGLAS B. BREIDENBACH, JR.,    :             (Montgomery County)
                                :
                Respondent      :




                                        ORDER


PER CURIAM
      AND NOW, this 27th day of June, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Douglas B. Breidenbach, Jr., is

suspended on consent from the Bar of this Commonwealth for a period of six months. He

shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).